
	
		II
		Calendar No. 179
		111th CONGRESS
		1st Session
		S. 507
		[Report No. 111–88]
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2009
			Mr. Akaka (for himself,
			 Ms. Murkowski, Mr. Inouye, and Mr.
			 Begich) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 14, 2009
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for retirement equity for
		  Federal employees in nonforeign areas outside the 48 contiguous States and the
		  District of Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Non-Foreign Area Retirement Equity
			 Assurance Act of 2009 or the Non-Foreign AREA Act of 2009.
		2.Extension of Locality Pay
			(a)Locality-based comparability
			 paymentsSection 5304 of
			 title 5, United States Code, is amended—
				(1)in subsection (f)(1), by striking
			 subparagraph (A) and inserting the following:
					
						(A)each General Schedule position in the
				United States, as defined under section 5921(4), and its territories and
				possessions, including the Commonwealth of Puerto Rico and the Commonwealth of
				the Northern Mariana Islands, shall be included within a pay
				locality;
						;
				(2)in subsection (g)—
					(A)in paragraph (2)—
						(i)in subparagraph (A), by striking
			 and after the semicolon;
						(ii)in subparagraph (B) by striking the period
			 and inserting ; and; and
						(iii)by adding after subparagraph (B) the
			 following:
							
								(C)positions under subsection (h)(1)(C) not
				covered by appraisal systems certified under section 5382;
				and
								;
				and
						(B)by adding at the end the following:
						
							(3)The applicable maximum under this
				subsection shall be level II of the Executive Schedule for positions under
				subsection (h)(1)(C) covered by appraisal systems certified under section
				5307(d).
							;
				and
					(3)in subsection (h)(1)—
					(A)in subparagraph (B) by striking
			 and after the semicolon;
					(B)by redesignating subparagraph (C) as
			 subparagraph (D);
					(C)by inserting after subparagraph (B) the
			 following:
						
							(C)a Senior Executive Service position under
				section 3132 or 3151 or a senior
				level position under section 5376 stationed within the United
				States, but outside the 48 contiguous States and the District of Columbia in
				which the incumbent was an individual who on the day before the date of
				enactment of the Non-Foreign Area Retirement
				Equity Assurance Act of 2009 was eligible to receive a
				cost-of-living allowance under section 5941;
				and
							; 
					(D)in clause (iv) in the matter following
			 subparagraph (D), by inserting , except for members covered by
			 subparagraph (C) before the semicolon; and
					(E)in clause (v) in
			 the matter following subparagraph (D), by inserting , except for members
			 covered by subparagraph (C) before the semicolon.
					(b)Allowances based on living costs and
			 conditions of environmentSection 5941 of title 5, United States
			 Code, is amended—
				(1)in subsection (a), by adding after the last
			 sentence Notwithstanding any preceding provision of this subsection, the
			 cost-of-living allowance rate based on paragraph (1) shall be the
			 cost-of-living allowance rate in effect on the date of enactment of the
			 Non-Foreign Area Retirement Equity Assurance Act of 2009, except as adjusted
			 under subsection (c).;
				(2)by redesignating subsection (b) as
			 subsection (d); and
				(3)by inserting after subsection (a) the
			 following:
					
						(b)This section shall apply only to areas that
				are designated as cost-of-living allowance areas as in effect on December 31,
				2009.
						(c)(1)The cost-of-living allowance rate payable
				under this section shall be adjusted on the first day of the first applicable
				pay period beginning on or after—
								(A)January 1, 2010; and
								(B)January 1 of each calendar year in which a
				locality-based comparability adjustment takes effect under section 4 (2) and
				(3) of the Non-Foreign Area Retirement Equity Assurance Act of 2009.
								(2)(A)In this paragraph, the term
				applicable locality-based comparability pay percentage means, with
				respect to calendar year 2010 and each calendar year thereafter, the applicable
				percentage under section 4 (1), (2), or (3) of Non-Foreign Area Retirement
				Equity Assurance Act of 2009.
								(B)Each adjusted cost-of-living allowance rate
				under paragraph (1) shall be computed by—
									(i)subtracting 65 percent of the applicable
				locality-based comparability pay percentage from the cost-of-living allowance
				percentage rate in effect on December 31, 2009; and
									(ii)dividing the resulting percentage
				determined under clause (i) by the sum of—
										(I)one; and
										(II)the applicable locality-based comparability
				payment percentage expressed as a numeral.
										(3)No allowance rate computed under paragraph
				(2) may be less than zero.
							(4)Each allowance rate computed under
				paragraph (2) shall be paid as a percentage of basic pay (including any
				applicable locality-based comparability payment under section 5304 or similar
				provision of law and any applicable special rate of pay under section 5305 or
				similar provision of
				law).
							.
				3.Adjustment of special rates
			(a)In generalEach special rate of pay established under
			 section 5305 of title 5, United States Code, and payable in an area designated
			 as a cost-of-living allowance area under section 5941(a) of that title, shall
			 be adjusted, on the dates prescribed by section 4 of this Act, in accordance
			 with regulations prescribed by the Director of the Office of Personnel
			 Management under section 8 of this Act.
			(b)Agencies with statutory authority
				(1)In
			 generalEach special rate of
			 pay established under an authority described under paragraph (2) and payable in
			 a location designated as a cost-of-living allowance area under section
			 5941(a)(1) of title 5, United States Code, shall be adjusted in accordance with
			 regulations prescribed by the applicable head of the agency that are consistent
			 with the regulations issued by the Director of the Office of Personnel
			 Management under subsection (a).
				(2)Statutory
			 authorityThe authority referred to under paragraph (1), is any
			 statutory authority that—
					(A)is similar to the
			 authority exercised under section 5305 of title 5, United States Code;
					(B)is exercised by
			 the head of an agency when the head of the agency determines it to be necessary
			 in order to obtain or retain the services of persons specified by statute;
			 and
					(C)authorizes the
			 head of the agency to increase the minimum, intermediate, or maximum rates of
			 basic pay authorized under applicable statutes and regulations.
					(c)Temporary adjustmentRegulations issued under subsection (a) or
			 (b) may provide that statutory limitations on the amount of such special rates
			 may be temporarily raised to a higher level during the transition period
			 described in section 4 ending on the first day of the first pay period
			 beginning on or after January 1, 2012, at which time any special rate of pay in
			 excess of the applicable limitation shall be converted to a retained rate under
			 section 5363 of title 5, United States Code.
			4. Transition schedule for locality-based
			 comparability paymentsNotwithstanding any other provision of this
			 Act or section 5304 or 5304a of title 5, United States Code, in implementing
			 the amendments made by this Act, for each non-foreign area determined under
			 section 5941(b) of that title, the applicable rate for the locality-based
			 comparability adjustment that is used in the computation required under section
			 5941(c) of that title shall be adjusted effective on the first day of the first
			 pay period beginning on or after January 1—
			(1)in calendar year 2010, by using
			 1/3 of the locality pay percentage for the rest of United
			 States locality pay area;
			(2)in calendar year 2011, by using
			 2/3 of the otherwise applicable comparability payment
			 approved by the President for each non-foreign area; and
			(3)in calendar year 2012 and each subsequent
			 year, by using the full amount of the applicable comparability payment approved
			 by the President for each non-foreign area.
			5.Savings provision
			(a)Sense of CongressIt is the sense of Congress that—
				(1)the application of this Act to any employee
			 should not result in a decrease in the take home pay of that employee;
				(2)in calendar year 2012 and each subsequent
			 year, no employee shall receive less than the Rest of the U.S. locality pay
			 rate;
				(3)concurrent with
			 the surveys next conducted under the provisions of section 5304(d)(1)(A) of
			 title 5, United States Code, beginning after the date of the enactment of this
			 Act, the Bureau of Labor Statistics should conduct separate surveys to
			 determine the extent of any pay disparity (as defined by section 5302 of that
			 title) that may exist with respect to positions located in the State of Alaska,
			 the State of Hawaii, and the United States territories, including American
			 Samoa, Guam, Commonwealth of the Northern Mariana Islands, Commonwealth of
			 Puerto Rico, and the United States Virgin Islands;
				(4)if the surveys
			 under paragraph (3) indicate that the pay disparity determined for the State of
			 Alaska, the State of Hawaii, or any 1 of the United States territories
			 including American Samoa, Guam, Commonwealth of the Northern Mariana Islands,
			 Commonwealth of Puerto Rico, and the United States Virgin Islands exceeds the
			 pay disparity determined for the locality which (for purposes of section 5304
			 of that title) is commonly known as the Rest of the United
			 States, the President’s Pay Agent should take appropriate measures to
			 provide that each such surveyed area be treated as a separate pay locality for
			 purposes of that section; and
				(5)the President’s
			 Pay Agent will establish 1 locality area for the entire State of Hawaii and 1
			 locality area for the entire State of Alaska.
				(b)Savings provisions
				(1)In generalDuring the period described under section 4
			 of this Act, an employee paid a special rate under 5305 of title 5, United
			 States Code, who the day before the date of enactment of this Act was eligible
			 to receive a cost-of-living allowance under section 5941 of title 5, United
			 States Code, and who continues to be officially stationed in an allowance area,
			 shall receive an increase in the employee’s special rate consistent with
			 increases in the applicable special rate schedule. For employees in allowance
			 areas, the minimum step rate for any grade of a special rate schedule shall be
			 increased at the time of an increase in the applicable locality rate percentage
			 for the allowance area by not less than the dollar increase in the
			 locality-based comparability payment for a non-special rate employee at the
			 same minimum step provided under section 4 of this Act, and corresponding
			 increases shall be provided for all step rates of the given pay range.
				(2)Continuation of cost of living allowance
			 rateIf an employee, who the
			 day before the date of enactment of this Act was eligible to receive a
			 cost-of-living allowance under section 5941 of title 5, United States Code,
			 would receive a rate of basic pay and applicable locality-based comparability
			 payment which is in excess of the maximum rate limitation set under section
			 5304(g) of title 5, United States Code, for his position (but for that maximum
			 rate limitation) due to the operation of this Act, the employee shall continue
			 to receive the cost-of-living allowance rate in effect on December 31, 2009
			 without adjustment until—
					(A)the employee leaves the allowance area or
			 pay system; or
					(B)the employee is entitled to receive basic
			 pay (including any applicable locality-based comparability payment or similar
			 supplement) at a higher rate,
					but, when any such position becomes
			 vacant, the pay of any subsequent appointee thereto shall be fixed in the
			 manner provided by applicable law and regulation.(3)Locality-based comparability
			 paymentsAny employee covered
			 under paragraph (2) shall receive any applicable locality-based comparability
			 payment extended under section 4 of this Act which is not in excess of the
			 maximum rate set under section 5304(g) of title 5, United States Code, for his
			 position including any future increase to statutory pay limitations under 5318
			 of title 5, United States Code. Notwithstanding paragraph (2), to the extent
			 that an employee covered under that paragraph receives any amount of
			 locality-based comparability payment, the cost-of-living allowance rate under
			 that paragraph shall be reduced accordingly, as provided under section
			 5941(c)(2)(B) of title 5, United States Code.
				6.Application to other eligible
			 employees
			(a)In General
				(1)DefinitionIn this subsection, the term covered
			 employee means—
					(A)any employee who—
						(i)on the day before the date of enactment of
			 this Act—
							(I)was eligible to be paid a cost-of-living
			 allowance under 5941 of title 5, United States Code; and
							(II)was not eligible to be paid locality-based
			 comparability payments under 5304 or 5304a of that title; or
							(ii)on or after the date of enactment of this
			 Act becomes eligible to be paid a cost-of-living allowance under 5941 of title
			 5, United States Code; or
						(B)any employee who—
						(i)on the day before the date of enactment of
			 this Act—
							(I)was eligible to be paid an allowance under
			 section 1603(b) of title 10, United States Code;
							(II)was eligible to be paid an allowance under
			 section 1005(b) of title 39, United States Code;
							(III)was employed by the Transportation Security
			 Administration of the Department of Homeland Security and was eligible to be
			 paid an allowance based on section 5941 of title 5, United States Code;
			 or
							(IV)was eligible to
			 be paid under any other authority a cost-of-living allowance that is equivalent
			 to the cost-of-living allowance under section 5941 of title 5, United States
			 Code; or
							(ii)on or after the date of enactment of this
			 Act—
							(I)becomes eligible to be paid an allowance
			 under section 1603(b) of title 10, United States Code;
							(II)becomes eligible to be paid an allowance
			 under section 1005(b) of title 39, United States Code;
							(III)is employed by the Transportation Security
			 Administration of the Department of Homeland Security and becomes eligible to
			 be paid an allowance based on section 5941 of title 5, United States Code;
			 or
							(IV)is eligible to
			 be paid under any other authority a cost-of-living allowance that is equivalent
			 to the cost-of-living allowance under section 5941 of title 5, United States
			 Code.
							(2)Application to covered employees
					(A)In generalNotwithstanding any other provision of law,
			 for purposes of this Act (including the amendments made by this Act) any
			 covered employee shall be treated as an employee to whom section 5941 of title
			 5, United States Code (as amended by section 2 of this Act), and section 4 of
			 this Act apply.
					(B)Pay fixed by statutePay to covered employees under section 5304
			 or 5304a of title 5, United States Code, as a result of the application of this
			 Act shall be considered to be fixed by statute.
					(C)Performance appraisal systemWith respect to a covered employee who is
			 subject to a performance appraisal system no part of pay attributable to
			 locality-based comparability payments as a result of the application of this
			 Act including section 5941 of title 5, United States Code (as amended by
			 section 2 of this Act), may be reduced on the basis of the performance of that
			 employee.
					(b)Postal employees in non-foreign
			 areas
				(1)In generalSection 1005(b) of title 39, United States
			 Code, is amended—
					(A)by inserting (1) after
			 (b);
					(B)by striking Section 5941,
			 and inserting Except as provided under paragraph (2), section
			 5941;
					(C)by striking For purposes of such
			 section, and inserting Except as provided under paragraph (2),
			 for purposes of section 5941 of that title,; and
					(D)by adding at the end the following:
						
							(2)On and after the date of enactment of the
				Non-Foreign Area Retirement Equity Assurance Act of 2009—
								(A)the provisions of that Act and section 5941
				of title 5 shall apply to officers and employees covered by section 1003 (b)
				and (c) whose duty station is in a nonforeign area; and
								(B)with respect to officers and employees of
				the Postal Service (other than those officers and employees described under
				subparagraph (A)) section 6(b)(2) of that Act shall
				apply.
								.
					(2)Continuation of cost of living
			 allowance
					(A)In generalNotwithstanding any other provision of this
			 Act, any employee of the Postal Service (other than an employee covered by
			 section 1003 (b) and (c) of title 39, United States Code, whose duty station is
			 in a nonforeign area) who is paid an allowance under section 1005(b) of that
			 title shall be treated for all purposes as if the provisions of this Act
			 (including the amendments made by this Act) had not been enacted, except that
			 the cost-of-living allowance rate paid to that employee—
						(i)may result in the allowance exceeding 25
			 percent of the rate of basic pay of that employee; and
						(ii)shall be the greater of—
							(I)the cost-of-living allowance rate in effect
			 on December 31, 2009 for the applicable area; or
							(II)the applicable locality-based comparability
			 pay percentage under section 4.
							(B)Rule of constructionNothing in this Act shall be construed
			 to—
						(i)provide for an employee described under
			 subparagraph (A) to be a covered employee as defined under subsection (a);
			 or
						(ii)authorize an employee described under
			 subparagraph (A) to file an election under section 7 of this Act.
						7.Election of additional basic pay for
			 annuity computation by employees
			(a)DefinitionIn this section the term covered
			 employee means any employee—
				(1)to whom section 4 applies;
				(2)who is separated from service by reason of
			 retirement under chapter 83 or 84 of title 5, United States Code, during the
			 period of January 1, 2010, through December 31, 2012; and
				(3)who files an election with the Office of
			 Personnel Management under subsection (b).
				(b)Election
				(1)In generalAn employee described under subsection (a)
			 (1) and (2) may file an election with the Office of Personnel Management to be
			 covered under this section.
				(2)DeadlineAn election under this subsection may be
			 filed not later than December 31, 2012.
				(c)Computation of annuity
				(1)In generalExcept as provided under paragraph (2), for
			 purposes of the computation of an annuity of a covered employee any
			 cost-of-living allowance under section 5941 of title 5, United States Code,
			 paid to that employee during the first applicable pay period beginning on or
			 after January 1, 2010 through the first applicable pay period ending on or
			 after December 31, 2012, shall be considered basic pay as defined under section
			 8331(3) or 8401(4) of that title.
				(2)LimitationThe amount of the cost-of-living allowance
			 which may be considered basic pay under paragraph (1) may not exceed the amount
			 of the locality-based comparability payments the employee would have received
			 during that period for the applicable pay area if the limitation under section
			 4 of this Act did not apply.
				(d)Civil Service Retirement and Disability
			 Retirement Fund
				(1)Employee contributionsA covered employee shall pay into the Civil
			 Service Retirement and Disability Retirement Fund—
					(A)an amount equal to the difference
			 between—
						(i)employee contributions that would have been
			 deducted and withheld from pay under section 8334 or 8422 of title 5, United
			 States Code, during the period described under subsection (c) of this section
			 if the cost-of-living allowances described under that subsection had been
			 treated as basic pay under section 8331(3) or 8401(4) of title 5, United States
			 Code; and
						(ii)employee contributions that were actually
			 deducted and withheld from pay under section 8334 or 8422 of title 5, United
			 States Code, during that period; and
						(B)interest as prescribed under section
			 8334(e) of title 5, United States Code, based on the amount determined under
			 subparagraph (A).
					(2)Agency contributions
					(A)In generalThe employing agency of a covered employee
			 shall pay into the Civil Service Retirement and Disability Retirement Fund an
			 amount for applicable agency contributions based on payments made under
			 paragraph (1).
					(B)SourceAmounts paid under this paragraph shall be
			 contributed from the appropriation or fund used to pay the employee.
					(3)RegulationsThe Office of Personnel Management may
			 prescribe regulations to carry out this section.
				8.Regulations
			(a)In GeneralThe Director of the Office of Personnel
			 Management shall prescribe regulations to carry out this Act, including—
				(1)rules for special rate employees described
			 under section 3;
				(2)rules for adjusting rates of basic pay for
			 employees in pay systems administered by the Office of Personnel Management
			 when such employees are not entitled to locality-based comparability payments
			 under section 5304 of title 5, United States Code, without regard to otherwise
			 applicable statutory pay limitations during the transition period described in
			 section 4 ending on the first day of the first pay period beginning on or after
			 January 1, 2012; and
				(3)rules governing establishment and
			 adjustment of saved or retained rates for any employee whose rate of pay
			 exceeds applicable pay limitations on the first day of the first pay period
			 beginning on or after January 1, 2012.
				(b)Other Pay SystemsWith the concurrence of the Director of the
			 Office of Personnel Management, the administrator of a pay system not
			 administered by the Office of Personnel Management shall prescribe regulations
			 to carry out this Act with respect to employees in such pay system, consistent
			 with the regulations issued by the Office under subsection (a).
			(b)Other Pay SystemsWith the concurrence of the Director of the
			 Office of Personnel Management, the administrator of a pay system not
			 administered by the Office of Personnel Management shall prescribe regulations
			 to carry out this Act with respect to employees in such pay system, consistent
			 with the regulations prescribed by the Office under subsection (a). With
			 respect to employees not entitled to locality-based comparability payments
			 under section 5304 of title 5, United States Code, regulations prescribed under
			 this subsection may provide for special payments or adjustments for employees
			 who were eligible to receive a cost-of-living allowance under section 5941 of
			 that title on the date before the date of enactment of this Act.
			9.Effective dates
			(a)In GeneralExcept as provided by subsection (b), this
			 Act (including the amendments made by this Act) shall take effect on the date
			 of enactment of this Act.
			(b)Locality pay and scheduleThe amendments made by section 2 and the
			 provisions of section 4 shall take effect on the first day of the first
			 applicable pay period beginning on or after January 1, 2010.
			
	
		October 15, 2009
		Reported with amendments
	
